Citation Nr: 1514692	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  07-27 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to August 23, 2005 for service connection for schizophrenia. 


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from March 1975 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the St. Louis, Missouri, regional office (RO) of the Department of Veterans Affairs (VA), which granted service connection for schizophrenia, effective August 23, 2005.  


FINDINGS OF FACT

1.  Entitlement to service connection for schizophrenia was first denied in a December 2003 rating decision; a November 2009 Board decision determined that the December 2003 rating decision is final.  

2.  The first communication from the Veteran that can be considered a request to reopen his claim for service connection for schizophrenia is his claim for nonservice connected pension that was received on August 23, 2005.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to August 23, 2005 for service connection for schizophrenia have not been met.  38 U.S.C.A. §§ 7104, 7111 (West 2014); 38 C.F.R. §§ 3.151(a), 3.400(q)(2) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

This appeal arises from disagreement with the effective date assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The outcome of this appeal turns on interpretations of law and not disputed facts.  There is no additional assistance that would be reasonably likely to aid in substantiating the claim.  See Livesay v. Principi, 15 Vet App 165, 178 (2001); (holding that the VCAA was not applicable where the outcome is controlled by the law, and the facts are not in dispute).


Effective Date

The Veteran submitted his initial claim for service connection for schizophrenia in July 2003.  This claim was denied in a December 2003 rating decision.  The Veteran was notified of this decision and provided with his appellate rights in a December 2003 letter.  

The Veteran submitted a notice of disagreement with the December 2003 decision in January 2004.  A statement of the case was issued in March 2005.  However, a substantive appeal was not received, and the appeal was closed without being forwarded to the Board. 

The Veteran submitted a claim for nonservice connected pension benefits that was received on August 23, 2005.  His claim was granted.  

Subsequently, the Veteran submitted a request to reopen his claim for service connection for schizophrenia in June 2006.  His claim was denied, and he appealed the matter to the Board.  

The Board issued a decision in November 2009.  The Board determined that the Veteran had failed to perfect his appeal of the December 2003 rating decision.  Therefore, this decision was final.  Next, the Board determined that new and material evidence had been submitted to reopen the December 2003 rating decision.  Finally, the Board determined that additional development was required, and remanded the reopened claim for service connection for schizophrenia to complete this development.  

Once this development was completed, service connection for schizophrenia was granted in the March 2011 rating decision.  An effective date of August 23, 2005 was established for service connection, as the RO recognized that the Veteran's claim for pension could have also been considered a new claim for service connection for schizophrenia.  See 38 C.F.R. § 3.151(a).  

The Veteran argues that the December 2003 rating decision was never final because his statement of the case was sent to the wrong address, which tolled the running of the period in which to submit his substantive appeal.  Therefore, this decision did not become final as to the denial.  See Kuo v. Derwinski, 2 Vet. App. 662 (1992) (where an appellant and his representative had not properly been furnished with an SOC the period in which to appeal the adjudicative determination in question never commenced to run, and that the determination was, therefore, not final), vacated on other grounds, No. 91-1053 (1993)(per curiam order) (unpublished). 

However, the Board is unable to address this argument because the November 2009 Board decision has already determined that the December 2003 rating decision is final.  

Board decisions are final when issued unless the Board Chairman orders reconsideration.  38 C.F.R. § 20.1100 (2014).  The Board Chairman has not ordered reconsideration of the November 2009 decision.  Absent a valid motion showing clear and unmistakable error (CUE), the Board's finding as to the finality of the December 2003 decision cannot be disturbed.  38 U.S.C.A. §§ 7104, 7111 (West 2014).  Otherwise, there can be no freestanding challenge to the finality of a VA decision.  See DiCarlo v. Nicholson, 20 Vet. App. 52 (2006). 

It follows that as the matter of the finality of the December 2003 rating decision has been addressed in the final November 2009 Board decision, the Veteran is now unable to attack the finality of the December 2003 rating decision unless he asserts CUE in that November 2009 Board decision. 

The Veteran and his attorney have not made a motion alleging CUE in the Board's 2009 decision.  See 38 C.F.R. § 20.1404(a) (2014) (laying out specific requirements for a motion for CUE in a Board decision). 

The effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of claim, or date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i).  However, the effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(q)(2).

In this case, the December 2003 rating decision is final, as determined by the Board in November 2009.  The Veteran submitted his request to reopen his claim for service connection for schizophrenia in June 2006.  When this claim was eventually granted in the March 2011 rating decision, it was correctly noted that the claim for nonservice connected pension that had been received on August 23, 2005 could also be a claim for service connection, and therefore established this date as the effective date.  

There is no communication that can be considered a new claim prior to August 23, 2005.  An award granted on a reopened claim may not be made effective prior to the date of the reopened claim.  Leonard v. Principi, 17 Vet. App. 447 (2004), aff'd Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Lapier v. Brown, 5 Vet. App. 215 (1993).  As a diagnosis of schizophrenia was clearly established when the new claim was received on August 23, 2005, the date of receipt is the proper effective date for service connection for schizophrenia.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  


ORDER

Entitlement to an effective date prior to August 23, 2005 for service connection for schizophrenia is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


